Carroll County, No. 605. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Carroll County to certify its record. The motion to withdraw as counsel for appellant by Kerry O’Brien was granted by this court on January 19, 1994. Notice of appearance of counsel by David Doughten was filed on March 14, 1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective May 31, 1994.
Moyer, C.J., not participating.